DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure 3 appears to have a typographical error.  The examiner respectfully suggests exchanging the “X” and “Y” symbols.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities:
The specification appears to have typographical errors.  On page 20, line 14, the examiner respectfully suggests replacing “25” with -- [[25]] 30 --.  On page 20, line 14, the examiner also respectfully suggests replacing “30” with -- [[30]] 25 --.  See page 21, lines 4-7 and 18-20 for comparison.
Appropriate correction is required.

Claim Objections
Claims 1, 12, 13 and 18 are objected to because of the following informalities:
Claim 1 recites the limitation "the level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 appears to have a typographical error in line 6. The examiner respectfully suggests replacing “any” with -- [[any]] and --.
Claim 13 appears to have a typographical error in line 2. The examiner respectfully suggests deleting “an”.
Claim 18 recites the limitation "the first" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-9, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 recites the limitation "a third conductor" in line 2.  One having ordinary skill in the art would expect a first and second conductor already to be claimed.  However, neither claim 5 nor claim 1 recite a first and second conductor.  Therefore, it is unclear if claim 5 recites one conductor (called a “third” conductor) or three conductors.  The examiner has interpreted claim 5 to depend on claim 3 rather than claim 1.
Claims 6-9 depend on claim 5 and are rejected for inheriting the same problem.
Claim 18 recites “(where present)” in lines 3, 4-5, 7 and 8-9.  It is unclear Regarding claim 18, the phrase "(where present)" renders the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the preceding limitations to be part of the claim.
Claim 20 recites the limitation "the calibration routine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner has interpreted the claim to depend on claim 16 rather than claim 11.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,418,550 issued to Hampton (“Hampton”).

As for claim 1, Hampton discloses a capacitive level sensor probe (Figs. 5, 6) being generally elongate and comprising conductors (210-218) configured such that, in use, as the level of a flowable substance crosses a first predetermined point (232 in Fig. 8) along the length of the sensor a first detectable alteration in capacitance is generated (see Fig. 8), and as the level of a flowable substance crosses a second predetermined point (233 in Fig. 8) along the length of the sensor a second detectable alteration in capacitance is generated (see Fig. 8).

As for claim 2, Hampton discloses that the detectable alteration in capacitance is an alteration in the rate of change of capacitance (see Fig. 8), or a transition between two capacitance values (see Fig. 8), or a brief excursion from a capacitance value (see Fig. 8).



As for claim 4, Hampton discloses that the first (210) and second (216) conductors originate at an upper point of the probe (see Fig. 6).

As for claim 5, Hampton discloses a third conductor (212).

As for claim 6, Hampton discloses that the third conductor (212) extends along the probe for a similar distance or substantially the same distance as that for the first conductor (see Fig. 6).

As for claim 7, Hampton discloses that the first (210), second (216) and third (212) conductors originate at an upper point of the probe sensor (see Fig. 6).

As for claim 8, Hampton discloses that, wherein the first (210) and third (212) conductors terminate at a lower point of the probe sensor (see Figs. 5 and 6).

As for claim 9, Hampton discloses that the second conductor (216) terminates at a point intermediate to its point of origin and the lower point of the probe sensor (see Fig. 6).

As for claim 10, Hampton discloses that the first (210) and third (212) conductors extend for most or substantially the entire length of the probe (see Fig. 6).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claims 1 and 11, Vogel discloses a level sensor system (Figs. 1-5) comprising a capacitive level sensor probe (10) being generally elongate and comprising conductors (15, 16) configured such that, in use, as the level of a flowable substance crosses a first predetermined point (a low point on 15) along the length of the sensor a first detectable alteration in capacitance is generated (see Fig. 9), and as the level of a flowable substance crosses a second predetermined point (a higher point on 15) along the length of the sensor a second detectable alteration in capacitance is generated (see Fig. 9), and
an alternating current source (36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,418,550 issued to Hampton (“Hampton”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Hampton discloses a level sensor system (Figs. 5 and 6) comprising a capacitive level sensor probe (Figs. 5 and 6) being generally elongate and comprising conductors (210-218) configured such that, in use, as the level of a flowable substance crosses a first predetermined point (232 in Fig. 8) along the length of the sensor a first detectable alteration in capacitance is generated (see Fig. 8), and as the level of a flowable substance crosses a second predetermined point (233 in Fig. 8) along the length of the sensor a second detectable alteration in capacitance is generated (see Fig. 8).
Although Hampton discloses that an alternating current source can be used with a capacitor to detect a liquid level (Hampton: col. 5, lines 39-41 and col. 6, lines 53-67), Hampton does not explicitly disclose an alternating current source. Instead, Hampton discloses that the probe is connected to a source that oscillates (Hampton: col. 14, lines 47-49) in order to detect a liquid level (Abstract).
However, Vogel discloses an alternating current source (36). Vogel discloses that a probe can be connected to the alternating current source in order to detect a liquid level (Vogel: col. 1, lines 55-56).
Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source 

As for claim 12, Hampton as modified by Vogel discloses that the capacitive level sensor probe comprises a first conductor (Hampton: 210), a second conductor (Hampton: 216) and a third conductor (Hampton: 212), the first conductor extending along the probe for a first distance (Hampton: see Fig. 6), the second conductor extending along the probe for a second distance (Hampton: see Fig. 6), the second distance being less than the first distance (Hampton: see Fig. 6), the third conductor extending along the probe for a similar distance or substantially the same distance as that for the first conductor (Hampton: see Fig. 6), and the system comprises a first alternating current supplied (Hampton: for probe S0 and Vogel: implicitly provided by 36) across the first (Hampton: 210) and third (Hampton: 212) conductors, and a second alternating current (Hampton: for probe S2 and Vogel: implicitly provided by 36) applied across the second (Hampton: 216) and third (Hampton: 212) conductors such that a first capacitance value is readable across the first and third conductors (see Figs. 7 and 8), and a second capacitance value is readable across the second and third conductors (see Figs. 7 and 9).

As for claim 13, Hampton as modified by Vogel discloses an analogue to digital converter (Hampton: 402) configured to an input an analogue capacitance value read from a pair of conductors, and output a digital value consistent with the input capacitance value.

As for claim 14, Hampton as modified by Vogel discloses a processor (Hampton: 400) configured to input an analogue (Hampton: from 460) or digital capacitance value and electronic memory (Hampton: 111) in operable communication with the processor.

As for claim 15, Hampton as modified by Vogel discloses that the electronic memory (Hampton: 111) has stored therein a relationship between a capacitance value and a flowable substance level (Hampton: Table I), or a proportional flowable substance level, or a flowable substance amount, or a proportional flowable substance amount, or a flowable substance volume, or a proportional flowable substance volume, or a distance along a conductor, or a proportional distance along a conductor.

As for claim 16, Hampton as modified by Vogel discloses the electronic memory (Hampton: 111) comprises processor-executable instructions to execute a calibration routine (Hampton: col. 10, lines 20-23) with the aim of accurately and/or precisely correlating a capacitance value to a level of a flowable substance about the capacitive level sensor probe (Hampton: col. 11, lines 26-31).

As for claim 20, Hampton as modified by Vogel discloses that in the calibration routine a relationship between capacitance and the level of a flowable substance is established by reference to capacitance values for the first predetermined point along the length of the capacitive sensor probe and the second predetermined point along the length of the capacitive sensor probe (Hampton: Table I), and wherein the electronic .

Claims 11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,161,814 issued to Calcote (“Calcote”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Calcote discloses a level sensor system (Figs. 1-4) comprising a capacitive level sensor probe (14) being generally elongate and comprising conductors (26-48) configured such that, in use, as the level of a flowable substance crosses a first predetermined point (56A) along the length of the sensor a first detectable alteration in capacitance is generated (col. 7, lines 24-34), and as the level of a flowable substance crosses a second predetermined point (56L) along the length of the sensor a second detectable alteration in capacitance is generated (col. 7, lines 24-24).
Calcote does not explicitly disclose an alternating current source. Instead, Calcote discloses that the probe is connected to a source that oscillates (Calcote: col. 5, lines 34-44) in order to detect a liquid level (Abstract).

Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source of Vogel for the oscillating source of Calcote to achieve the predictable result of detecting a liquid level using a probe comprising a capacitor.

As for claim 14, Calcote as modified by Vogel discloses a processor (Calcote: 84) configured to input an analogue (Calcote: from 92) or digital capacitance value and electronic memory (Calcote: 86) in operable communication with the processor.

As for claim 16, Calcote as modified by Vogel discloses the electronic memory (Calcote: 86) comprises processor-executable instructions to execute a calibration routine (Calcote: col. 6, lines 59-62 and Fig. 6) with the aim of accurately and/or precisely correlating a capacitance value to a level of a flowable substance about the capacitive level sensor probe (Calcote: Abstract).

As for claim 17, Calcote as modified by Vogel discloses that the calibration routine comprises the steps of, as the level of a flowable substance rises or falls, about the capacitive level sensor probe, identifying a first detectable alteration in capacitance 

As for claim 18, Calcote as modified by Vogel discloses that in the calibration routine:
(i) the first detectable alteration (Calcote: for point 56A; col. 7, lines 27-33) in capacitance is identified in relation to capacitance across the first (Calcote: 26) and third conductors (Calcote: col. 6, lines 40-43), and the second detectable alteration (Calcote: for point 56L; col. 7, lines 27-33) in capacitance is identified in relation to capacitance across the second (Calcote: 48 )and third (Calcote: col. 6, lines 40-43 conductors (where present), or
(ii) the first detectable alteration in capacitance is identified in relation to capacitance across the second and third conductors (where present), and the second detectable alteration in capacitance is identified in relation to capacitance across the first and third conductors (where present).

As for claim 19, Calcote as modified by Vogel disclose that in the calibration routine: the first detectable alteration in capacitance is recognised as a first predetermined point along the length of the capacitive level sensor probe (Calcote: col. 7, lines 27-33) and the second detectable alteration is recognised as a second predetermined point along the length of the capacitive sensor probe (Calcote: col. 7, lines 27-33).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,997,132 issued to Ross, Jr. et al. (“Ross”) is cited for all that it discloses including an array of sensors for detecting liquid levels.
U.S. Patent 8,590,375 issued to Farmanyan (“Farmanyan”) is cited for all that it discloses including an array of sensors for detecting liquid levels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853